Eicwall, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, that the instant appeal to reappraisement covers tomato sauce in tins which was exported from Italy; that the said merchandise and the issues involved in the instant appeal to reappraisement are the same in all material respects as the merchandise and issues involved in United States v. Luigi Vitelli Elvea, Inc., et al., Reap. Dec. 5941; that the merchandise covered by the instant appeal to reappraisement was, at the time of exportation thereof, sold and freely offered for sale in Italy to all purchasers in the ordinary course of trade, packed, ready for shipment in the usual wholesale quantities, in Naples, one of the principal markets of Italy, for exportation to the United States at $4.15 per case, less 2 per centum cash discount, less lira .65 per case loading charge.
It is further stipulated and agreed that the record in Reap. Dec. 5941 be incorporated herein and the instant appeal to reappraisement is submitted on such record in this stipulation.
The instant reappraisement appeal is abandoned as to all merchandise other than the aforementioned tomato sauce. * * *.
On the agreed facts I find that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis *485for the determination of the value of the tomato sauce in tins here involved. I further find that such value is $4.15 per case, less 2 per centum cash discount, less lira .65 per case loading charge. Judgment will be rendered accordingly.